Citation Nr: 0815978	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinea versicolor, currently evaluated at 10 
percent.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which continued an evaluation of 0 
percent for the veteran's service-connected skin disorder.  
The veteran subsequently relocated, and his case was 
transferred to the RO in Louisville, Kentucky.  

During the pendency of this appeal, by rating action dated in 
December 2007, the RO determined that the veteran's service-
connected tinea versicolor warranted an increased disability 
rating of 10 percent, effective November 15, 2004, the date 
the claim was received.  A claimant will generally be 
presumed to be seeking the maximum benefit allowed by law, 
and a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn the 
appeal, and the issue therefore remains in appellate status.


FINDING OF FACT

The veteran's service-connected skin condition does not 
affect 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas; has not required systemic therapy 
such as corticosteroids or immunosuppressive drugs for a 
total duration of six weeks during the past 12-month period; 
and is not manifested by scarring that disfigures the head, 
face or neck or causes any limitation of motion or function. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800-7806, 7813 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a December 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected tinea versicolor, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The March 2005 and 
December 2007 rating decisions explained the criteria for the 
next higher disability rating available for tinea versicolor 
under the applicable diagnostic code.  The February 2006 
statement of the case and the December 2007 supplemental 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected tinea versicolor.  They also identified the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claims.  Moreover, the veteran demonstrated actual 
knowledge of the criteria for an increased rating in his 
February 2006 substantive appeal, in which he cited VA 
regulations and discussed specific disability ratings and 
corresponding symptomatology.  Therefore, he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran a physical 
examination to determine the severity of the disability at 
issue.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  When there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's claim for an increased rating was received in 
November 2004.  In his February 2006 substantive appeal, he 
contends that his skin disorder affects 20 to 40 percent of 
his entire body and exposed areas.  He asserts that 
corticosteroids, Lubriderm, and "corticosteric" and other 
creams were required for longer than 6 weeks during the prior 
12 months.  He states that he had exfoliation, exudation, and 
itching involving exposed surfaces in extensive areas of his 
body, as well as extensive lesions, ulcerations and crusting 
of his skin.  In a January 2005 statement, the veteran 
reports that the lesions are so severe that he has difficulty 
wearing clothes, which has made him unable to work. 

In support of his claim, the veteran submitted January 2005 
lay statements from 
B. G. and D. D., who were incarcerated with him in 2005.  Mr. 
G. and Mr. D. stated that they had seen yellow discoloration 
on the veteran's skin that changed color over time.  They 
observed that the veteran had constant itching and would 
scratch himself to the point of bleeding.  Mr. D. stated that 
the veteran would avoid wearing shirts and became very 
emotional when discussing his skin condition.  

The evidence includes medical records from McDowell County 
Correctional Center dated in March 2006, showing that the 
veteran was diagnosed with tinea versicolor and prescribed 
Nizoral shampoo.  

The veteran underwent a VA examination of his skin in August 
2007.  The examiner reviewed the claim file.  The veteran 
reported that when he gets nervous he might scratch the skin 
more and exacerbate the condition.  He stated that he often 
wakes in the night because of itching and burning in his 
skin, and he finds himself scratching his skin.  He reported 
that the condition never completely resolved.  The veteran 
reported the condition is constant and symptoms are burning, 
itching, skin lesions and scarring.  No systemic symptoms 
were noted.  He noted that the veteran had used daily topical 
over-the-counter lotions nearly constantly for the previous 
12 months, though corticosteroid or immunosuppressive 
treatment was not used.  

The examiner described confluent hypopigmented lesions 
affecting most of the veteran's chest wall anteriorly, as 
well as the lower abdominal skin folds, groin skin folds, and 
para-spinous confluence from the nape of the neck to the 
coccyx.  There was involvement over both shoulders to mid-
humerus level and scattered areas in both legs.  There were 
some hyperpigmented post-inflammatory skin lesions in the 
distal legs.  The examiner stated that less than 5 percent of 
exposed areas were affected, including the head, face, neck, 
and hands.  The total area affected was more than 5 percent 
but less than 20 percent of the entire body.  No hypertrophic 
scarring, excoriations, or ulcerations were noted.  There was 
no loss of epidermis or signs of active inflammation over the 
affected areas.  The diagnosis was tinea versicolor.  

The veteran's skin disorder is currently evaluated at 10 
percent disabling under diagnostic code (DC) 7813, 
dermatophytosis.  A disability listed under DC 7813 is to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC 7801-7805), or dermatitis or eczema (DC 7806), 
depending on the predominant disability.  38 C.F.R. § 4.118, 
DC 7813 (2007).  As the veteran's predominant disability 
manifests itself by skin irritation, the disorder is 
evaluated under DC 7806.  

Diagnostic Code 7806 provides a 10 percent disability 
evaluation where at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of the exposed areas, are affected, or where 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, was required for a total 
duration of less than six weeks during the prior 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).  A 30 percent 
evaluation is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas are affected, 
or where systemic therapy was required for a total duration 
of six weeks or more, but not constantly, during the prior 
12-month period.  Id.

The Board has carefully considered the relevant evidence and 
finds that the veteran's skin disability does not approximate 
the criteria for a higher evaluation under DC 7806.  The VA 
examiner found that less than 20 percent of the veteran's 
entire body, and less than 5 percent of the exposed area, is 
affected by tinea versicolor.  Although he has used over-the-
counter lotions throughout the appeal period, and daily for 
the 12 months prior to the examination, these treatments did 
not include corticosteroids or immunosuppressive drugs.  

The Board acknowledges the veteran's contentions in February 
2006 that his symptoms included exfoliation, exudation, 
lesions, and ulcerations, and that his condition required 
corticosteroids and other immunosuppressive treatments.  The 
veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he 
experienced.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence which does 
not include findings that support those contentions.  Medical 
records from the correctional facility indicate that the 
veteran was treated for his skin condition on one occasion, 
and the only medication prescribed for him was anti-fungal 
shampoo.  There is no evidence that the veteran received any 
medical treatment during his incarceration other than that 
provided by the correctional facility's clinic.  Since the 
evidence does not show that the clinic provided him with 
corticosteroid or immunosuppressive drugs, his statements 
that these medications "were required" during that time 
appear to be based on his own speculation rather than medical 
evidence.  As a layperson, the veteran is not competent to 
draw conclusions requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  For the same reason, 
the lay witnesses' statements that are of record cannot 
substitute for clinical evidence as to the severity of the 
veteran's skin disorder during that time.  

Although the veteran's predominant disability is skin 
irritation, the Board has considered whether another rating 
code is more appropriate to the veteran's disability than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).  No disfigurement of the head, face, or neck has ever 
been noted, and so DC 7800 is inapplicable.  38 C.F.R. § 
4.118, DC 7800 (2007).  The record is also silent for any 
scars exceeding 12 square inches, deep scars, or any 
limitation of motion or function due to scars; DCs 7801 to 
7805 are therefore inappropriate.  Thus a disability rating 
higher than the current 10 percent is not warranted under any 
DC specific to skin disabilities.  

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's service-
connected tinea versicolor for any period during the course 
of the appeal.  Hart, 21 Vet. App. at 505.  The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 10 percent for the veteran's 
skin disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


